Case 3:21-cv-00806-FLW-LHG Document 10-1 Filed 01/27/21 Page 1 of 4 PageID: 374




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  NOVO NORDISK INC.; NOVO
  NORDISK PHARMA, INC.,                                  Civil Action No. 3:21-cv-00806-
                                                                    FLW-LHG
                 Plaintiffs,

                 v.

  UNITED STATES DEPARTMENT OF                           CERTIFICATION OF GRACIELA
  HEALTH AND HUMAN SERVICES, et al.,                        M. RODRIGUEZ, ESQ.
                                                            IN SUPPORT OF THE
                 Defendants.                                 APPLICATION FOR
                                                         ADMISSION PRO HAC VICE




        I, Graciela M. Rodriguez, hereby certify and declare the following:

        1.       I am an attorney at the law firm of King & Spalding LLP, located at 1700

 Pennsylvania Avenue NW, Suite 200, Washington, D.C. 20006; Telephone: (202) 737-0500;

 Fax: (202) 626-3737; and Email: gmrodriguez@kslaw.com. I submit this certification in support

 of my application for admission pro hac vice in accordance with Local Civil Rule 101.1(c) for

 Plaintiffs in the above-referenced matter.

        2.       I received a J.D. degree from Columbia University Law School in 1986. I am a

 member in good standing of the Bars of Washington, DC, since my admission in 1993, and New

 York, since my admission in 1987.

        3.       I am also admitted to practice before the following federal courts (the admission

 year is noted in parentheses): United States Court of Appeals for the Second Circuit (2015),

 United States Court of Appeals for the Third Circuit (2007), United States Court of Appeals for

 the Ninth Circuit (2007); United States District Court for the District of Columbia (2005), United

 States District Court for the District of Colorado (2009), United States District Court for the
Case 3:21-cv-00806-FLW-LHG Document 10-1 Filed 01/27/21 Page 2 of 4 PageID: 375




 Northern District of New York (2013); and the United States Court of Federal Claims (2014).

        4.        The names and addresses of the offices maintaining the rolls of members of the

 bars in those jurisdictions are as follows:

          District of Columbia Bar                 The District of Columbia Bar
                                                   901 4th Street NW
                                                   Washington, DC 20001

          New York Bar                             Corporate Plaza
                                                   Building 3
                                                   254 Washington Avenue Extension
                                                   Albany, NY 12203

          United States Court of Appeals           Attorney Admissions
          for the Second Circuit                   Thurgood Marshall U.S. Courthouse
                                                   40 Foley Square
                                                   New York, NY 10007

          United States Court of Appeals           Office of the Clerk
          for the Third Circuit                    21400 U.S. Courthouse
                                                   601 Market Street
                                                   Philadelphia, PA 19106-1790

          United States Court of Appeals           Clerk of the Court
          for the Ninth Circuit                    The James R. Browning Courthouse
                                                   95 7th Street
                                                   San Francisco, CA 94103

          United States District Court             333 Constitution Avenue, NW
          for the District of Columbia             Room 1222
                                                   Washington, DC 20001

          United States District Court             Alfred A. Arraj U.S. Courthouse
          for the District of Colorado             Room A-105
                                                   901 19th Street
                                                   Denver, Colorado 80294-3589
          United States District Court             Clerk’s Office
          for the Northern District of New York    James T. Foley U.S. Courthouse
                                                   Suite 509
                                                   445 Broadway
                                                   Albany, NY 12207
Case 3:21-cv-00806-FLW-LHG Document 10-1 Filed 01/27/21 Page 3 of 4 PageID: 376
Case 3:21-cv-00806-FLW-LHG Document 10-1 Filed 01/27/21 Page 4 of 4 PageID: 377




     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that



                       Graciela M Rodriguez
         was duly qualified and admitted on September 10, 1993 as an attorney and counselor entitled to
                       practice before this Court; and is, on the date indicated below, a(n)
                                 ACTIVE member in good standing of this Bar.




                                                                              In Testimony Whereof,
                                                                          I have hereunto subscribed my
                                                                          name and affixed the seal of this
                                                                               Court at the City of
                                                                           Washington, D.C., on January
                                                                                     13, 2021.




                                                                                JULIO A. CASTILLO
                                                                                  Clerk of the Court




                                                                      Issued By:
                                                                               District of Columbia Bar Membership




   For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                       memberservices@dcbar.org.
